 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeokuk Gas Service Co. and Oil, Chemical andAtomic Workers International Union, AFL-CIO-CLC. Case 38-CA-2361November 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 23, 1977, Administrative Law Judge JerryB. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,t and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Keokuk GasService Co., Keokuk, Iowa, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I In its brief to the Board, Respondent moves to reopen the record forthe purpose of introducing evidence concerning the processing of thegrievance filed on July 28, 1976. by employee Neff. Respondent contendsthat it did not introduce such evidence at the hearing because the complaintdid not specifically allege that its motive for suspending and dischargingNeff was his announced intention to tile a gnevance. The General Counselhas filed an opposition thereto and a motion to strike that portion ofRespondent's brief relying on additional evidence. The evidence whichRespondent now seeks to introduce clearly was available to it at the time ofthe hearing. Furthermore, the complaint alleged that Respondent dis-charged Neff, inter alia, because of his union and/'or protected concertedactivity-an allegation which clearly encompasses the conduct foundunlawful herein and it is clear that Respondent litigated this issue at thehearing. Accordingly, we hereby deny Respondent's motion.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), entd. 188 F.2d 362 (C.A. 3, 1951). we havecarefully examined the record and find no basis for reversing his findings.3 In the absence of exceptions thereto, we adopt. pro fjorma, theAdministrative Law Judge's dismissal of the allegations that Respondent233 NLRB No. 76violated Sec. 8(aX3) and (I) by giving employee Neff written and/or oralwarnings because he engaged in union and/or other concerted andprotected activity, and violated Sec. 8(aX4) and (I) by discharging Neffbecause he announced an intent to file and did file a charge with theNational Labor Relations Board.4 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on January 18 and 19, 1977, at Keokuk, Iowa.The original charge was filed on August 9, 1976. Theamended charge was filed on December 29, 1976.The complaint in this matter was issued on September29, 1976. The issues concern whether Respondent hasviolated Section 8(a)(1) of the Act by certain acts of threatsand surveillance, and has violated Section 8(a)(3), (4), and(I) of the Act by the issuance of reprimands to and thedischarge of Robert Neff on July 29, 1976.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by Respondentand the General Counsel and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings andadmissions therein.Keokuk Gas Service Co., Respondent, is, and has been atall times material herein, an Illinois corporation with itsoffice and place of business located at Keokuk, Iowa. It isengaged in the business of the retail distribution of naturalgas at its Keokuk, Iowa, facility. Respondent, during arepresentative 12-month period, in the course and conductof its business operations, purchased and caused to betransferred and delivered to its Keokuk, Iowa, facilitygoods and materials valued in excess of $50,000, whichwere transported to said facility directly from States otherthan the State of Iowa. Respondent, during a representa-tive 12-month period, in the course and conduct of itsbusiness operations, received gross revenues in excess of$250,000.As conceded by Respondent and based on the foregoing,it is concluded and found that Respondent is, and has beenat all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,AFL-CIO-CLC, is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.496 KEOKUK GAS SERVICE CO.III. THE UNFAIR LABOR PRACTICESA. Preliminary Issues; Supervisory StattusAt all times material herein, the following named personsoccupied the positions set opposite their respective names,and have been, and are now, agents of Respondent at itsKeokuk, Iowa, facility, acting on its behalf, and aresupervisors within the meaning of Section 2(1 1) of the Act:C. Benson Dushane, III, vice president and generalmanager; William Patchell, director of utilization; MichaelConn, customer service supervisor; Jack Ketterer, opera-tions superintendent; and Dean Standley, communicationcenter supervisor.B. The FactsThe facts relevant to the unfair labor practice issues maybe summarized as follows:1. Keokuk Gas Service Co., Respondent, is engaged inthe business of retail distribution of gas in the city ofKeokuk, Iowa.2. Robert Neff, at the time of his discharge on June 29,1976, had been employed by Respondent for approximate-ly 10-1/2 years as a customer service person or districtserviceman.3. It appears that prior to May 24, 1969, Respondentand the Keokuk Gas Service Company Employees Associ-ation had an agreement covering Respondent's hourlyemployees' hours, pay, and working conditions. AroundMay 24, 1969, Robert Neff, as president of the KeokukGas Service Company Employees Association, presentedto Respondent a proposed revised agreement for Respon-dent's hourly employees. It appears that on June 5, 1969,such proposed revised agreement was discussed betweenRespondent's management and the hourly employees, andcertain agreements were made. It also appears that as aresult of such meeting or other meetings a plan known asthe Hay Plan for wages was developed.4. Apparently in late 1973, or at least by early 1974,some of Respondent's employees became interested inhaving a union to represent them. Robert Neff becameorganizing chairman for the Oil, Chemical and AtomicWorkers International Union, AFL-CIO-CLC, in organi-zational efforts at Respondent's in either late 1973, or early1974.5. After union interest had manifested itself in late1973, or early 1974, Neff was at the home of Respondent'svice president and general manager, C. Benson DushaneIll, in connection with work he was performing there(repairing a range).Dushane asked Neff if he would go off of company time,join him in having a beer or two, and have a conversationwith him. Neff agreed to do so, and Neff and Dushanedrank several beers and had a conversation. Dushane toldNeff in effect, that he had observed that the hourlyThe facts are based on the pleadings and admissions therein.2 The facts are based on a composite of the credited aspects of thetestimony of Neff and Dushane. I credit Neff's testimony over Dushane's asto whether the threat of discharge for union activity was made. Considenngthe background facts, the testimony of Dushane as to concern overfickleness, and the timing of events. I am persuaded that Dushane has notrecalled such remarks or has rationalized that the remarks as to the right toemployees appeared "fickle" of late and expressed concernas to why this "fickleness" was present. Neff indicated toDushane that the men were restless and that he was moreor less acting as their spokesman. It is clear that Dushaneand Neff then discussed the question of unionism and theoptions open to the hourly employees if they formallyorganized and became a certified union. Dushane told Neffthat the men had a right to organize a bargaining unit.Dushane also told Neff that anyone who tried to enter aunion or tried to organize a union within the Companywould automatically be fired.26. As indicated, the Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO-CLC, commenced organi-zational activities among Respondent's employees in late1973 or early 1974. In addition to Neff, who was organizingchairman, other key union supporters were Tom Kettererand Dwayne Bonser.3On or about May 20, 1974, the Union filed a representa-tion petition concerning determination of representationfor Respondent's employees. Thereafter, an NLRB repre-sentation election was held, and, on August 1, 1974, theNLRB, by the Regional Director for Region 13, certifiedthe Union as exclusive collective-bargaining representativeof a unit of employees specifically described as to positions,inclusions and exclusions. Said Certification of Represen-tative was in Case 38-RC-1578, a copy thereof is includedin the record of this proceeding as General Counsel Exhibit5, and is incorporated by reference as to specific detailherein.7. Respondent and the Union, at some date afterAugust 1, 1974, engaged in collective-bargaining sessionswhich did not result in agreement. On July 21, 1975,Respondent's employees, or some of them, went out onstrike and remained on strike until July 29, 1975. At suchpoint in time the Union apparently made an unconditionaloffer for such employees to return to work. Such offer wasrepeated by the Union by letter on August 8, 1975. OnDecember 2, 1975, Respondent unconditionally invited 17employees who were represented by the Union, and whowere not working, to return to work. Such employeesreturned to work on December 15, 1975.8. On December 15, 1975, Respondent, apparently onthe basis of impasse in bargaining, unilaterally instituted asits personnel policy what purports from looks to be a copyof a collective-bargaining agreement. Such policy includesin effect various terms and conditions of employment. Such"policy" included terms which obviously could not beunilaterally imposed such as "no strike -no lockout" and"binding arbitration" provisions.49. As has been previously set forth, Neff served asorganizing chairman for the Union in late 1973 or early1974 and until the election held some time between May 20and August 1974. As previously set forth, Neff also servedon the Union's negotiating committee after August 1, 1974.Around that time and until his discharge on July 29, 1976.organize were applicable to the company-type organization involved in the1969 agreement.3 After contract negotiations started, sometime after or around August 1,1974, the company was notified as to the persons on the Union's negotiatingcommittee. Among such persons were Neffand Ketterer.4 Respondent does not contend that such provisions are binding or reall,a part of the terms and conditions of employment.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeff served as vice president of the Union and as a unionsteward.510. After the certification of the Union on August I,1974, Neff received several reprimands in 1974 and in early1975.On October 7, 1974, Neff was given a reprimand forhaving given instructions to a serviceman over the radio asto the writing down of time lost by the serviceman inlooking for a compressor. It appears that Neff, as unionsteward or as a fellow employee, may have been concernedfor a fellow employee and thus have made such radio call.In any event, Respondent informed Neff in effect that hewas not a supervisor and that this aspect of supervision wasnot his responsibility, that if it were union work, suchshould not be done on company time.On November 26, 1974, Respondent reprimanded anddisciplined Neff for the length of his coffeebreaks, for poorworkmanship, and for failure to turn in a basso meterwhich he had checked out. The discipline imposedconsisted of a layoff without pay from Tuesday of the weekinvolved to Monday of the following week.On March 25, 1975, Respondent reprimanded Neff fortaking too much time for coffeebreaks. Respondentreminded Neff of the November 26, 1974, discipline,indicated that it could impose similar discipline at the time,but would not, but was going to watch his coffeebreaks forthe next few months.6II. After the employees returned to work on December15, 1975, Neff received reprimands and discipline in 1976.Such reprimands and discipline as occurred up to June 14,1976, are herewith set out in effect.On March 29, 1976, Respondent reprimanded Neff anddocked his standby pay because Respondent was unable tocontact him for a standby call on March 28, 1976. Whathad occurred may be described as follows. Neff was onstandby call on March 28, 1976. On March 28, 1976, Neffcalled the Company and told the plant operator that heand his family were going to the Cassano Pizza King for apizza, that when he left he would call the Company. Neffand his family went to the Cassano Pizza King. Whilethere, waiting to receive a pizza order, Neff's stepmotherarrived at the Cassano Pizza King, got a pizza, and left.After Neff's stepmother had left the Cassano Pizza King,the Company called the Cassano Pizza King in an attemptto contact Neff. Apparently the person who answered thetelephone, knowing that Neff's stepmother had left andapparently not seeing Neff, assumed that Neff was notthere. The Company then had to call in someone else tohandle the work needing to be done.Respondent, apparently thinking that Neff had notproperly notified it of where he would be, called Neff in toreprimand him for not being available for call. CustomerService Supervisor Conn and Neff discussed the problemand the apparent mixup. Conn in effect told Neff that itwas his responsibility in such a situation, that he should onI Neff testified to the effect that he was either the third or first unionsteward. The General Counsel in a leading question used the term "ChiefSteward" as descriptive of Neff's position. The General Counsel's briefalludes to Neffs position as being that of chief steward. The evidence is notsufficiently clear to make a finding that Neff was chief steward.6 With respect to the discipline and reprimands imposed on November26, 1974, and on March 25, 1975, such discipline or reprimands were givensuch occasions clearly advise the place of business (1) as towho he was when he entered such place of business, (2)that he worked for the Company, and (3) advise the placeof business when he left. Respondent reprimanded Neffand docked Neffs standby pay, warned him that if ithappened again within 6 months he would be off withoutpay for a week, that if it happened within a year, he wouldbe off without pay for 3 days, and if it happened within 2years, he would be off without pay for I day.On June 4, 1976, Respondent reprimanded Neff for anincident on June 3, 1976, concerning the removal of metersand collection of deposits without following companyprocedures. Such reprimand was given in a meetingbetween management personnel, Conn and Patchell, andNeff. During such meeting, management indicated thatthey felt Neff had the ability to get along with customersand an eagerness to satisfy customers, that they felt that hewas working in the wrong job, that he should be working inthe area of sales.On June 14, 1976, Respondent reprimanded Neff for notlighting and checking an appliance at the home of C.Benson Dushane III, Respondent's owner, in connectionwith some work Neff was doing at Dushane's home onJune 11, 1976.12. Some time in June 1976, employee Nye participatedin or overheard a conversation wherein Respondent'sdirector of utilization, Patchell, made some remarks aboutNeff and Neffs job.The question propounded to Nye on direct examinationwas somewhat ambiguous as to whether Nye had over-heard or participated in a conversation by Patchell andConn concerning Neff. Nye's testimony was to the effectthat in June 1976, he heard Patchell say in a conversation,where he, Conn, and Patchell were present, that he waslooking for an excuse to get rid of Bob Neff. On cross-examination, Nye testified that the incident occurred inearly June 1976, that he was involved in the conversationand that it was not a conversation he overheard, that whatelse was said was general conversation, that the conversa-tion took about 10 minutes, that all he could remember ofthe conversation was that Patchell said that they "werelooking for a way to eliminate Bob Neff from his job." Nyetestified that he recalled stating in a pretrial affidavit thatthe incident occurred in late June, that as to a statement inhis pretrial affidavit that "I overheard a conversationbetween ...," that he had to overhear it if he werestanding there, and that he didn't remember and didn'trecall either Patchell or Conn saying anything elseregarding Neff.Patchell and Conn denied having a conversation withNye wherein reference was made by Patchell of a desire toeliminate Neff from his job.Considering all of the foregoing and all of the evidence inthis case, I am persuaded that Nye did overhear aconversation between Conn and Patchell,concerning Neffin the context of meetings between management and Neff, and apparentlyone other employee having status with the Union. Such meetings involveddiscussion between management and Neff as to the reasons for Neffsconduct. As an example, Neff explained his coffeebreak problem as ensuingfrom customer interruption to make complaints. Neff was reminded thatRespondent had other employees to handle customer complaints, that thiswas not his job.498 KEOKUK GAS SERVICE CO.some time in June 1976. Considering all of the facts, I amnot persuaded that Nye's testimony is of such a nature asto have persuasive probative value. I am persuaded thatNye overheard a conversation between Conn and Patchellbut was not a participant in the conversation. I am notpersuaded that he heard enough of the conversation to beable to testify to what really was said or the context thereof.I note that an incident involving Neff in providing gas foran incorrect apartment was not utilized by Respondent asan excuse to get rid of Neff. If Patchell, as Nye's testimonysuggests, had desired a pretext to get rid of Neff, suchincident certainly would have been seized upon. Rather, Ibelieve that Nye has rationalized a conclusion gatheredfrom a fragment of a conversation. The facts set forth withrespect to Respondent's June 4, 1976, reprimand of Neffconcerning Neffs ability to get along with customers andthat they felt he was in the wrong job very well may havebeen repeated with respect to an expressed desire to changeNeff from one job to another. In any event, I do not findNye's testimony to be persuasive of reliability as to thefacts testified to.13. On July 16, 1976, Respondent orally reprimandedNeff for an incident on July 13, 1976, and thereafter onJuly 22, 1976, gave Neff a written warning for said July 13incident. What occurred is revealed in effect by a companymemorandum of a meeting with Neff on July 16, 1976, andby the written warning given on July 22, 1976, which areherein set out:CUSTOMER SERVICE MEETINGDATE: July 16, 1976PARTICIPANTS: Mike Conn, Bob NeffOn July 13, 1976, Bob Neff had a meter set for 903Orleans, Apartment 2. Bob was given instructions byComm. Center to make sure he got the right meter setfor Apartment 2.On July 13, 1976, in the evening, the customer atApartment 2 at 903 Orleans called and said she didn'thave any gas. Charlie Grossman went on the call andfound the customer had no meter.The customer called again on July 14, 1976. I1 went to903 Orleans to see what the problem was. I found thatBob had turned on the wrong meter. He had turned onthe meter to Apartment 5. I had another service man,John Rupp, meet me there and we shut the meter offfor Apartment 5 and set a meter on the proper bar forApartment 2. The stove in Apartment 5 had gas to thestove but the customer was unaware of it.On July 16, 1976, 1 had Bob meet me at 903 Orleans.I asked Bob to show me how he could set or turn on ameter on the bar that he did and go to apartment 2 andlight up. Bob said he didn't light up, he couldn't get in,so he left a C.G.I. card. I asked Bob if he meant that heturned on a meter not knowing for sure that it went toApartment 2 and left without lighting anything. Bobsaid he traced the line on the bar that he turned on, andit went in the direction of apartment 2. He said that themeters and bars are all messed up and you don't knowwhat is what. I told Bob I agreed that it is a mess andthat is why we have to rely on him as the service man tohelp us straighten it out, but I couldn't rely on himbecause he was making things worse by not doingthings right. I reminded Bob that he was given specificinstructions to make sure he had the right bar for theright apartment.I asked Bob if he wasn't worried when he left,knowing he didn't light anything and not knowing if hehad turned on the right meter. Bob said "Yes," but thathe had left a C.G.I., card.I told Bob that I felt I couldn't rely on him and that Ididn't know where his mind was, but it was not on hisjob and that I would be getting back to him on thismatter.Michael ConnCustomer Services SupervisorMLC/mnsTO: Bob NeffFROM: Mike ConnDATE: July 22, 1976SUBJECT: Written warningDear Bob:This memo will address ourselves to your continuedfailure to follow procedures, the last of which is theincident at 903 Orleans on July 13, 1976. At that timeyou had a meter set for Apartment 2. You had specificinstructions to make sure you set the meter on theproper meter bar for the proper apartment. You set themeter on the wrong bar and failed to completely traceout the line and left the meter turned on, knowing youcould not gain entry to light up.This course of action left two situations to becorrected:1. Put right meter on right bar.2. Eliminate a potentially hazardous situa-tion, i.e., not lighting up pilots and making safetycheck.You failed to notify anyone of this situation, which isagainst our company procedures. I must warn you ifyou continue to fail to follow procedures I will beforced to take further action.Mike ConnMLC/mnsCustomer ServicesSupervisorIn receipt of copy to Bob 7-23-76 /s/ Robert J. NeffNeff.DateBob Neff14. On July 23, 1976, Director of Utilization Patchellinformed Customer Service Supervisor Conn that account-ing had voiced concern about the number of "I & 3"(could not get in) reports when Neff was performingfunctions concerning "non-pay" situations, wherein metersare removed for nonpayment of bills. Conn was informed499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Fogle, of accounting, had contacted one of the "I & 3"customers and ascertained that such customer had been athome. Conn went to the address of such customer,ascertained from the persons there the version that theyhad been at home, had not heard a knock, and that theyhad later discovered a C.G.I. card (can't get in). Connreported this to Patchell and related that there was not aproblem, that maybe Neff had not been forceful enough ingaining the customer's attention. Patchell told Conn thatthere was another incident wherein Neff had reported hehad not made contact when the customer had called andrelated contact with Neff about nonpayment of a bill. Theincident concerning the customer who related having madecontact with Neff to the Company involved a man whomNeff met on his way to the house as the man was leavingand who told Neff that he was on his way to the office topay his bill.7Conn then met with Neff and discussed the aboveincidents and/or perhaps another incident.8Conn indicat-ed to Neff that he should have reported the incidents as "I& 2," the code meaning that the attempt to remove meterwas incomplete. Neff indicated his belief that there wasconfusion as to how the report should be coded.Later on July 23, 1976, Director of Utilization Patchell,Customer Service Supervisor Conn, and Neff had anothermeeting, and the same incidents discussed above by Connand Neff were again discussed. Also discussed was Neffsfailure to light an appliance earlier at Dushane's home.Neff was asked to state the company policy concerning"non-pay" situations, and he related the policy accurately.There was discussion as to whether Neff was followingcompany policy and procedures. Conn indicated that Neffwas falsifying the reports, and Neff indicated his explana-tion of what had happened. Conn indicated that he hadcome to the end of his rope and that he couldn't getthrough to Neff. Neff indicated in effect that all that hecould say was that he would continue to do what hethought was right and what the customer wanted. Connasked if this were true if it meant breaking company policy.Neff indicated that he could only repeat what he had said.Patchell asked if this were to be true at the expense of theCompany. Neff replied that such would be true.9Patchell told Neff that he felt that Neff continued to failto follow policies and procedures in the Company, thatthere were only two options open to the Company, that oneoption was a severe reprimand and time off, and that theother option was complete termination from the Company.Patchell stated that he would be reflecting over thesituation over the weekend, that he and Conn wereavailable if Neff had any additional data or any reasonsthat he wished to add. Patchell directed Neff to meet inPatchell's office at 8 a.m. on Monday morning for the finaldecision.15. On July 23, 1976, at night after the above-referred-to meetings, Neff, after giving thought to the situation7 It was company policy fbr the serviceman to remove the meter unless.while the serviceman was at the location, the customer contactedaccounting, made arrangements. and accounting gave different instructionsto the serviceman.I Neff testified to an incident concerning a lady who came to the doorbut who did not acknowledge that the meter involved was hers. It is notclear whether this incident is the same as referred to in Conn's testimonyfacing him, telephoned Union Representative Lovelady.Neff told Lovelady in effect that he was faced with either atermination or disciplinary suspension for 3 days, that hewas to meet with the Company at 8 a.m. on Monday anddiscuss the final disposition to be taken by the Company.Neff told Lovelady that he wanted union representation atsuch meeting.16. Lovelady was unable to contact anyone from theCompany until Sunday morning. On Sunday morningLovelady contacted Keith Fink, staff coordinator for theCompany, told Fink that he had had a call from Neff, thatNeff had been suspended for 3 days and was scheduled fora meeting on Monday morning for final disposition, that he(Lovelady) wanted to be present, requested Fink to contactDushane or whomever it was necessary to contact and tellthem of Lovelady's request, and told Fink that he(Lovelady) would be in town Monday afternoon by 2:30and available for a meeting.17. After the foregoing Lovelady-Fink telephone call,Vice President Dushane telephoned Patchell and relatedthat Lovelady, for the Union, had requested a meetingconcerning the Neff discipline, and requested in effect thatPatchell have such a meeting.18. Over the weekend Neff, who had contacted UnionRepresentative Lovelady about representation, did notcontact Respondent's officials, Patchell or Conn. OnMonday morning, July 26, 1976, Neff's car wouldn't startand Neff walked to the plant. Neff apparently hadsomeone to call Patchell's office or, in any event, someonetelephoned Patchell's office to inform Patchell that Neffwas in the plant but without transportation to come to theoffice. Conn went to the plant and furnished transportationfor Neff to go to the office.Around 8:15 a.m. Neff met with Director of UtilizationPatchell and Customer Service Supervisor Conn. Patchellread to Neff paragraphs out of the company personnelpolicy relating to discipline and discharge. Such para-graphs as were read were as follows:Section 4. Discipline & Discharge. In the event theCompany concludes that a regular employee's conductjustifies discharge, the employee shall first be suspend-ed for three (3) workdays. If the employee believes hehas been unjustly dealt with, he may file a grievance,provided that such grievance is filed within three (3)workdays from the date of suspension. Upon requestfrom the Union, a hearing shall be afforded the affectedemployee prior to the end of his suspension period inan effort to dispose of such case. At such hearing, theCompany shall disclose all facts known to it regardingthe proposed discharge and the reasons for its action.This period may be extended by mutual agreementbetween the parties.With respect to offenses of less serious nature, copiesof all disciplinary notices and any further action will beconcerning the customer who had stated that she was at home, heard noknock, and found a C.G.I card.9 Although such testimony is suggestive that Neff was saying that hewould knowingly violate company policy, the overall conversation is moreindicative that Neff was merely pursuing an argument that he had tointerpret the policy and situation that his interpretation was correct, andthat he would have to do so in the future.500 KEOKUK GAS SERVICE CO.furnished by the Company to the employee involved.Records of previous disciplinary action against anemployee shall not be retained in the employee'spersonnel file beyond two (2) years from the date of theoccurrence involved in the disciplinary action.Patchell told Neff that his decision was that Neff shouldbe terminated and that he was officially being advised ofhis suspension for 3 days. Patchell told Neff that thereasons for such actions were Neff's continued failure tofollow and to recognize company procedures and hisunsafe workmanship. Neff responded by referring to thefact that Union Representative Lovelady had contacted orwas supposed to contact the Company about a meetingrelating to discipline imposed on Neff.'O Patchell told Neffthat Dushane had received a call from Lovelady desiring ameeting on such matter to help represent Neff, thatLovelady would be arriving that afternoon around 3:30p.m., and that the Company would be more than happy tohave a meeting that afternoon with union representation,whereupon final disposition of decision, centering arounddiscontinuance or hire, would be discussed."19. Around 9:45 a.m., Customer Service SupervisorConn spoke to Tom Ketterer. What occurred is revealed bythe following credited excerpts from Conn's testimony: 12Q. Okay, now what if any further conversations didyou have on that morning regarding this incident ofgiving Mr. Neff 3 days off pending discharge?A. I left Mr. Patchell's office and I returned to myoffice which is located at the Com-Center at 1700Main. While I was in my office, I seen that TomKetterer had come to the plant. Tom at this time wasoff work. I seen that he had come to the plant. Tom is aUnion Steward or officer of the Union, so I asked Tomif he would not come into my office.Q. What time was this, approximately?A. I would say approximately mid-morning.Q. Did he in fact come into your office?A. Yes, Tom come into my office.Q. Was anyone else present at this meeting?A. No.Q. Okay, what did you say and what did he say?A. I told Tom that I had called him into the officeto update Tom on to what had happened regarding Mr.Neff and that we had terminated Mr. Neff thatmorning, and I wanted to bring Tom up to date as aUnion officer or representative, bring him up to date asto what happened because I'm sure he would be inattendance at a meeting with Mr. Raymond Loveladythat afternoon. I briefly explained to Tom the happen-ing Friday and in the meeting with Mr. Neff and thathe had falsified company records, he had not againfollowed procedures and that we had told Bob at theend of the meeting that we would be available over the10 As in many cases, evidence was presented in somewhat of a piecemealand fragmented basis. Patchell testified to a "response" by Neff confirminga call to Dushane from Lovelady. Considering this and the logicalconsistency of facts, the facts are found as indicated.i" The facts are based on a composite of the credited aspects of thetestimony of Neff, Conn, and Patchell and an exhibit relating to amemorandum of such event.weekend for any further data that Bob wished to giveus.I told Tom that Bob did not call me over theweekend, that I had heard that he contacted Mr.Patchell and requested a meeting with the Unionrepresentative, Mr. Lovelady and that the meeting wasscheduled for that afternoon. I told Tom that Mr. Neffhad not contacted me over the weekend therefore I hadno more data than I had Friday, and because of that -I had no more data -I could not see any further wayto communicate with Bob or reason with him, sotherefore I recommended termination because I had nomore data.20. On January 26, 1976, at 3:30 p.m. Conn andPatchell, for the Company, met at Patchell's office withNeff, Union Representative Lovelady, and Ketterer todiscuss the question of discipline for Neff.'3Lovelady opened the meeting by asking in effect whyNeff, employed for 10 years, was being terminated.Patchell responded by stating that the reasons were thatNeff had an inability to follow company policy andprocedures and had engaged in unsafe workmanship.Patchell stated that the Company had had two choices.One choice was severe reprimand and time off. The otherchoice was termination.Lovelady asked with respect to the question of companypolicy and procedures if there were written orders orinstructions. Patchell then furnished Lovelady with a copyof Neffs personnel file. There then ensued a discussion ofthe various incidents in Neff's personnel file for which hehad been reprimanded, including among them the han-dling of nonpay situations, the problem relating tocontacting Neff when on standby, and a question of unsafeworkmanship. Lovelady agreed that the incident concern-ing unsafe workmanship was one which could not betolerated. In the discussion concerning the problem withlocating Neff when on standby, "The Cassano Pizza King"incident, Lovelady questioned Conn and Patchell as to whythey hadn't checked out witnesses as to Neffs presence atthe restaurant. Patchell or Conn indicated that the mainconcern was the one respecting nonpay situations. Lovela-dy pointed out letters of commendation and Neffs receiptof merit increases.At some point Lovelady asked Conn if he told anemployee in effect that it was too bad that Neff had got theUnion involved. Conn denied having made such remark.Patchell inquired as to whom the remark allegedly hadbeen made to. It was revealed that the remarks allegedlyhad been made to Ketterer. There then ensued somediscussion as to what Conn had actually said. Loveladythen stated that it might have been better if he had kept hisi1 To the extent that Ketterer's testimony differs from Conn's testimony,I discredit Ketterer's testimony. Ketterer appeared to be attempting totestify truthfully. However. Ketterer's testimony was obviously conclusion-ary and constituted in effect a brief summary of his conclusion of what wassaid.'3 The facts are based on a composite of the credited aspects of thetestimony of Conn, Patchell. Neff, Lovelady, and Ketterer.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnose out of the matter. Patchell told Lovelady that this wasnot true, that the company had an open mind.'4Lovelady asked the Company to reconsider the actionthat had been taken and to recess until the next morning.The meeting recessed around 6 p.m.21. On the morning of July 27, 1976, around 10:30 a.m.Patchell, Conn, Lovelady, Neff, and Ketterer again met todiscuss the question of discipline for Neff. What occurredmay be described as essentially a rehash of the meetingheld at 3:30 p.m. on July 26, 1976. In the discussion,however, Neff indicated that his confusion with companypolicy and procedures arose from changes in such policy.Patchell or Conn indicated that the changes were alwayswell explained. Patchell stated that he thought that he andConn could get together and work something out, that heneeded to confer with others higher up. Exactly how longthis meeting lasted is not clear. In any event the partiesrecessed, apparently around noon.22. After the morning meeting Conn and Patchellconferred, and it was decided that instead of terminatingNeff, that Neff could be placed on a I-year probationaryperiod of umbrella type depending on Neffs performance,that he be reprimanded by having 5 days off without pay,and that Neff be reduced one step grade in pay level.23. Around 5 p.m. on July 27, 1976, Conn telephonedLovelady in an attempt to set up a meeting for July 28,1976, at 10:30 a.m. Lovelady had other proposed commit-ments and secured an agreement to meet at 6:15 p.m. onJuly 27, 1976.24. Conn, Patchell, Neff, Lovelady, and Ketterer againmet at Patchell's office around 6:15 p.m. on July 27, 1976.Lovelady asked Patchell if they had considered what theywould do. Patchell stated that he was turning the meetingover to Conn. Conn then stated in effect that he wouldrecommend reinstatement with three provisions. Connstated that such provisions were: (I) I-year probation withreviews every 30 or 60 days at Conn's discretion anddepending on Neff's work performance, (2) 5 days offwithout pay, and (3) reduction in pay from step 10 to step 9in Neffs pay grade.Lovelady quickly responded that the proposal was tooharsh, too severe. Lovelady told Conn and Patchell that ifit were a proposal to him, he would have told them to shoveit up their "ass," that it was Neffs decision, and he wouldhave to talk to him. Lovelady told Conn that all he wantedwas for Neff to lick his shoes and follow him around.Lovelady told Conn that he was a puppet, that he knew thedecision came from higher ups. Lovelady asked about thequestion of probation and was told that it was up to Conn'sdiscretion. Patchell told Lovelady that if this were the waythat Neff felt, the offer to reinstate would be rescinded, andthat Lovelady should talk to Neff.5s Lovelady then4 I discredit Lovelady's and Ketterer's testimony to the effect that Conndid not reply to Lovelady. It is clear in my opinion that Ketterer hadinterpreted the effect of Conn's earlier remarks and that the discussionwould have centered around an attempted understanding of what hadactually been said.1S Much of the testimony of all witnesses was presented in fragmentary,piecemeal, and conclusionary fashion. Conn and Patchell testified tostatements by Patchell relating to the fact that if it were Neffs opinion,similar to Lovelady's. to shove the proposal up their "ass," that Patchell was"unofficially" withdrawing the proposal of reinstatement. Neither Neff,indicated he needed a recess to talk to Neff, and the partieshad a recess.25. Lovelady, Neff, and Ketterer discussed the questionof Conn's proposed discipline of probation, 5 days offwithout pay, the pay cut, and the alternatives. Neffindicated that he considered the penalty to be heavy butwould accept under protest. Lovelady indicated to Neffthat the Company might withdraw its offer under suchcircumstances. It, however, was decided to tell Conn andPatchell that Neff accepted the penalty but would protestand would file a grievance.27. Neff, Lovelady, and Ketterer returned to Patchell'soffice and met with Conn and Patchell after the recess.Lovelady told Conn and Patchel that he had discussedthe discipline with Neff, that Neff's opinion had been thatthe Company could ram the proposal up their "ass," thathe had persuaded Neff to accept the penalty and return towork, that Neff would accept the penalty and file agrievance and arbitrate. Lovelady stated that he realizedthe Company could withdraw its proposal. Patchell askedNeff if this was his decision. Neff replied that it was, thathe would accept the penalty and return to work, file agrievance, and arbitrate the matter. Patchell told Neff,Lovelady, and Ketterer that the proposal was officiallywithdrawn, that it was now official that the suspensionwould be for 3 days with termination to follow.Lovelady told Conn that he was going to file chargeswith the NLRB concerning his statement and take thematter to the Supreme Court if necessary.Lovelady asked Patchell if he would consider bypassingthe steps of the grievance procedure and going directly tothe arbitration procedure. Patchell told Lovelady that hewould have to get with him later in order to give him ananswer. Later that evening, around 10 p.m., Patchelltelephoned Lovelady and told him that he wasn't sure thathe could accept a grievance unless Lovelady was willing tosign a stipulation that the Union would not strike for 2 or 3years. Lovelady told Patchell that he would never sign thattype of stipulation, that he would sign a stipulation not tostrike over an arbitration decision on the case of Neffsdischarge. Patchell indicated that he would have to givehim an answer concerning bypassing the steps of thegrievance procedure later. This was the last time thatPatchell and Lovelady discussed the question of bypassinggrievance steps. On July 27, 1976, Neff, Lovelady, andKetterer signed a grievance concerning Neffs discharge.On July 28, 1976, Ketterer submitted such grievance toConn. On July 29, 1976, Conn rejected said grievance.t628. On July 29, 1976, Supervisor Conn had a conversa-tion with employee Hemmingway about the discharge ofLovelady, nor Ketterer testified precisely on this point. Considering.however, the fact that Neff had not at the time expressed an opinion, theobvious intent to have Neff to consider the matter, I am persuaded thatConn's and Patchell's testimony constitutes a rationalized attempt toportray the proposal as having been withdrawn and that in fact Patchellmerely spoke in a conditional sense as set forth in the facts found.'6 It should be noted that there is no collective-bargaining agreement ineffect. The Company's personnel policy is styled similar to a contract andcontains various clauses relating to no strike. etc., which obviously cannothe imposed unilaterally.502 KEOKUK GAS SERVICE CO.Neff. What occurred is revealed by the following creditedexcerpt from Hemmingway's testimony."7A. Well, Mike told me that he knew that Bob and Iwere close friends and he wanted me to know that theyhad let him go, that they gave him an alternative ofcalling Mr. Patchell or Mr. Conn over the weekend andhe decided he wouldn't do that, he decided to take theother route and call in a Union representative torepresent him, and that left them no other choice but todischarge him.C. Contentions and Conclusions1. The General Counsel contends and Respondentdenies that Respondent, by Supervisor Conn, on or aboutJuly 26, 1976, threatened employees with discharge forseeking assistance from a union representative.The evidence pertaining to this issue was presented bywitnesses Ketterer, Hemmingway, and Conn. The evidenceconcerned (1) a conversation on July 26, 1976, betweenConn and employee Ketterer and (2) a conversation onJuly 29, 1976, between Conn and employee Hemmingway.The facts found concerning such conversations have beenset forth in sections 19 and 28 above.Considering such facts in the context with all of the facts,I am persuaded that the facts do not establish that Connmade threats as alleged. I am persuaded from all the factsthat Conn described factually that Neff had had anopportunity to call or give additional data (relating to thequestion of discipline or mitigation thereof) over theweekend to Conn and Patchell, that Neff had not done soand instead had called the union representative, and withNeff's electing to call the union representative (instead offurnishing additional data), Respondent had no alternativebut to proceed with its prior tentative decision. I ampersuaded from all the facts that Conn did not intend hisstatements as a threat of retaliation because Neff hadselected to seek union representation. Thus, the statementto Ketterer was made to a person having official status withthe Union and at a time just preceding a scheduled meetingwith Union Representative Lovelady and Neff. Thestatement to Hemmingway was made at a time followingthe meeting with Lovelady, Neff, and Ketterer and wasmade after the Respondent had been advised that theUnion was going to file charges with the NLRB relating toan alleged threat regarding Neffs selection of the Union. Itis clear that the statements do not constitute explicitthreats. For the statements to constitute threats, one mustelect to believe that the reason for Respondent's decision toterminate Neff was because of Neffs selection of a unionrepresentative instead of his failure to submit further data.Ketterer, a steward with the Union, and Hemmingway, aclose friend of Neff, apparently because of such factors,interpreted the statements in the latter vein. The state-ments, at most, are ambiguous. Accordingly, I conclude:1 The facts are based on Hemmingway's credited testimony. Hemming-way was unsure as to the date. I credit Conn's testimony to the effect thathis conversation with Hemmingway occurred on July 29, 1976. 1 ampersuaded from the overall facts that reference was made to Neffs havingcontacted the Union. Considering the total facts. I find Hemmingway'sversion of facts more credible than Conn's and credit his testimony overConn's where in conflict.and find that the facts are insufficient to establish thatConn, as alleged, made threats to Ketterer and Hemming-way.2. The General Counsel alleges and contends andRespondent denies that Respondent gave Robert Neffwritten and/or oral warnings concerning the performanceof his duties on March 29, June 4 and 14, and July 16 and22, 1976, because he engaged in union and/or otherconcerted and protected activity, in violation of Section8(a)(3) and (1) of the Act.The facts relating to these issues have been set forthabove in section B. Essentially, the facts reveal Neff to be aknown and active union adherent and leader throughoutthe period of unionism. The evidence of union animusconsists of a statement by Vice President Dushane in 1974,and the evidence relating to the union, Neff, and companymeeting on July 27, 1976. Additionally, the GeneralCounsel apparently seeks to have an inference of unionanimus drawn because of a strike in 1975 and delayedreturn to work of employees. As to the 1975 strike anddelays in return to work of employees, the GeneralCounsel's evidence simply reveals a strike and a delayedreturn to work. The evidence is insufficient to reveal thatRespondent demonstrated union animus as regards thestrike or return to work.'8I have considered the 1974statement by Dushane, a threat of discharge of employeesbecause of union activity, the lack of evidence subsequentthereto, excluding the July 27, 1976, meeting, to revealunlawful conduct, the evidence relating to the written andoral warnings and the reasons therefor, the unlawfulconduct of Respondent on July 27, 1976, and the factsrelating thereto. I am persuaded from all of the foregoingthat the evidence is insufficient to reveal that Respondenton March 29, June 4 and 14, and July 16 and 22, 1976,issued written and/or oral warnings to Neff because of hisunion and/or other concerted and protected activity.Essentially, the incidents for which such warnings weregiven were of the type which arguments of judgment mightbe made. However, the facts are not of such a nature as towarrant an inference that the warnings were given fordiscriminatory reasons or to interfere with protectedconcerted rights. Accordingly, such allegations of unlawfulconduct shall be recommended to be dismissed.3. The General Counsel alleges and contends andRespondent denies that Respondent discharged Neff, on orabout July 27, 1976 (in violation of Sec. 8(a)(4), (3), and (1)of the Act), because Neff engaged in union activity and/orother concerted and protected activity, and because Neffannounced an intent to file and did file a charge with theNLRB.The testimony and evidence reveal that the parties andindividuals involved in the events were somewhat confusedas to the characterization and effect of some of the events.As indicated in the facts, Respondent has a personnelpolicy styled somewhat in the nature of a collective-bargaining agreement. This policy contains written provi-i' A conclusionary statement by Union Representative Lovelady thatthere was a "lock-out" was objected to, the objection was sustained, and noevidence was introduced to reveal that the failure of employees to return towork was because Respondent refused to accept an unconditional offer toreturn to work.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions relating to no strike-no lockout, arbitration andgrievance provisions. It is obvious that a party cannotunilaterally determine such provisions relating to statutoryrights of representation. No contention is made that suchprovisions are applicable. Despite this, Respondent'sprocedure as utilized involved the implementation ofdiscipline, suspension, and termination in accordance withone of such provisions in its policy.The facts clearly reveal that Respondent on July 23,1976, notified Neff in effect that discipline was forthcom-ing, either a suspension or a suspension followed bytermination. The facts do not reveal, however, that thediscipline of suspension was imposed at that time. Neffconsidered that what he had been told was in effect that hewas at least going to be suspended. Neff's report toLovelady was in similar vein, and Lovelady construed ineffect that Neff had been told that he was suspended. Neffin fact was officially notified of his suspension on July 26,1976, and was further notified on July 27, 1976, that he wasto be discharged and was discharged on July 29, 1976. Inconnection with the above-noted confusion, Respondent'sofficials Conn and Patchell appeared during the events onJuly 26 and 27 to confuse the question of discharge andsuspension. Thus, Conn, Neff, Lovelady, Ketterer, andPatchell all were speaking in terms of reinstatement ofNeff, who in fact had not as of the time been discharged.Testimony of some of the witnesses apparently recognizedthis point, although the one such witness also testified tothe effect that he had made reference to "reinstatement."The facts clearly reveal that Respondent had advisedNeff on July 23, 1976, that discipline was forthcoming onJuly 26, 1976. The facts are clear that Neff was given theopportunity to present over the weekend additional data ordiscussion having bearing on the question of discipline,that Neff was apprehensive and desired the presence of aunion representative before final disposition of discipline,that Neff had sought such presence of a union representa-tive, and that Respondent was aware of Neff's desire that aunion representative be present before final disposition.Despite this, Respondent proceeded on July 26, 1976, withthe confrontation with Neff, and with the announcementthereof of official notification to Neff of his suspension andintended termination. By such conduct, Respondentinterfered with Neff's protected concerted right to haveunion representation within the principles of CertifiedGrocers of California, LTD., 227 NLRB 1211 (1977). Suchconduct therefore normally would be violative of Section8(a)(l) of the Act.The facts reveal, however, that Respondent, at the time,revealed agreement to meet with the union representativebefore final disposition of the question of discipline withrespect to termination. It can be said that such conductgave Respondent a one-step advantage in the discussion ofdiscipline to be ultimately imposed on Neff. In my opinion,for the facts of this case, such advantage was extremelyminimal since the facts as to what was said on July 23,1976, revealed the alternatives to be either suspension orsuspension and termination.The facts reveal that on July 26 and 27, 1976, theRespondent, Neff, Lovelady, and Ketterer met anddiscussed the question of Neff's record, conduct, and thediscipline to be imposed. The question of representation bya union representative with respect to the question ofdiscipline to be imposed comes close to being a question ofcollective negotiation. However, it is really not a questionof collective negotiation. Rather, it is a question ofpresenting facts and argument touching the question ofappropriate discipline or whether discipline should beimposed.As part of the discussion on July 26 and 27, 1976, afterconsideration of Neff's attitude, Respondent proposed adiscipline of probation, 5 days off without pay, andreduction in pay. Neff indicated that he would accept thediscipline but would protest and file a grievance. At thispoint, Respondent reverted back to the original tentativediscipline of suspension and termination.Considering the foregoing, I am persuaded that Respon-dent's final determination of discipline of Neff constitutedconduct violative of Section 8(a)(1) of the Act. One ofRespondent's asserted defenses touches the question ofNeff's attitude. As I have noted, the question of determin-ing discipline herein is not a question of negotiations, evenif it sometimes appears to be such. Neff's "acceptance" butunder protest, if negotiations, would not constitute accep-tance. However, Respondent's determination of disciplineherein was significantly affected by Neff's assertion of aprotected concerted right, the right to protest and to file agrievance. This being so, the discipline determined byRespondent on July 27, 1976, that Neff be suspended anddischarged was because of his assertion of a protectedconcerted right. Such conduct by Respondent thereforeviolated Section 8(a)(1) of the Act. It is so concluded andfound.As to the contention that the discharge of Neff wasbecause of his union activities in violation of Section8(a)(3) of the Act, I am persuaded that the facts do notsupport such contention. I have considered the facts ofDushane's 1974 threat of discharge because of unionactivity and all of the facts. I am persuaded that the factsrelating to all the events reveal simply Respondent'sconduct violative of Section 8(a)(l) as set forth above.As to the contention that Respondent violated Section8(a)(4) of the Act by the discharge of Neff because heannounced an intent to file a charge with the NLRB anddid so, I am persuaded that the facts do not reveal aviolation in such regard. Thus, Respondent's determinationof discipline on July 27, 1976, occurred prior to the remarksabout filing an NLRB charge. It would be completelyspeculative to infer that Respondent's continued actionswere based on the announced intent to file a charge withthe NLRB.Accordingly, it will be recommended that the allegationsof conduct violative of Section 8(a)(3) and (4) be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputes504 KEOKUK GAS SERVICE CO.burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.The General Counsel seeks appropriate remedy, includ-ing at least reinstatement and backpay subject to theimposition of discipline of probation, 5 days off withoutpay, and reduction in pay for Neff. In many cases of thistype, an appropriate remedy would be simple in nature,requiring reinstatement and backpay and leaving some ofthe issues to be resolved in compliance. Considering thefacts as litigated in this case, I believe that the GeneralCounsel's suggestion concerning the reinstatement andbackpay to Neff to be subject to the imposition ofprobation, 5 days off without pay, and reduction in pay inaccordance with Conn's proposal on July 27, 1976, to bemeritorious. A specific remedy in such regard wouldappropriately narrow issues and contentions that might beraised in the compliance stage. Accordingly, it will berecommended that Neff be reinstated to the position hewould have held on July 29, 1976, absent the conductviolative of Section 8(a)( I) engaged in by Respondent, andthat he be made whole for loss of backpay or loss of otherbenefits flowing from Respondent's unlawful action. Thus,since Respondent had determined that Neff be onprobation for I year, as more fully set forth in the record,Neff is to be reinstated to the position he held on July 29,1976, with Respondent's right to impose the probationarystatus indicated. Further, since the Respondent haddecided to impose a 5 day suspension without pay, has infact already enforced such suspension for July 26, 27, and28, without pay, Respondent may deduct 2 days of pay forthe days of July 29 and 30 from the total amount ofbackpay due. Further, Respondent's backpay obligationfrom July 29, 1976. to the date of reinstatement as requiredherein, shall be based on Neffs salary earned prior to July29, 1976, with the right to reinstate Neff at a lesser rate ofpay as determined by the discipline decided by Conn onJuly 27, 1976.In accordance with the foregoing, Respondent shallmake Neff whole otherwise for loss of earnings within themeaning and in accord with the Board's decisions in F. W.Woolworth Company, 90 NLRB 289 (1950): Isis Plumbing &Heating Co., 138 NLRB 716 (1962), except as specificallymodified by the wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended' Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesUpon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Keokuk Gas Company, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO-CLC is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesproscribed by Section 8(aX I) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the forgoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 19The Respondent, Keokuk Gas Company, Inc., itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because of theirprotected concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Robert Neff immediate and full reinstate-ment to the position he would have occupied had it notinterfered with his protected concerted rights, or, if suchposition no longer exists, to a substantially equivalentposition, without prejudice to his seniority, or other rightspreviously enjoyed, and make him whole for any loss ofpay or other benefits suffered by reason of the discrimina-tion against him in the manner described above in thesection entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Strike and expunge from its records all reference todischarge or termination of Robert Neff on or about July29, 1976.(d) Post at Respondent's plant at Keokuk, Iowa, copiesof the attached notice marked "Appendix."20Copies ofsaid notice, on forms provided by the Officer-In-Charge for20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(Continued)505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubregion 38, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Officer-In-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXhad we not interfered with his protected concertedrights, or, if such position no longer exists, to asubstantially equivalent position, without prejudice tohis seniority or other rights or other benefits previouslyenjoyed, and make him whole for any loss of paysuffered by reason of the discrimination against him,plus interest.WE WILL strike and expunge from our records allreference to the discharge or termination of RobertNeff on or about July 29, 1976.WE WILL NOT discharge or otherwise discriminateagainst employees in regard to hire or tenure ofemployment, or any terms or conditions of employ-ment, because of their protected concerted activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.NOTICE To EMPLOYEES KEOKUK GAS SERVICE CO.POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Robert Neff immediate and fullreinstatement to the position he would have occupied506